Exhibit 10.4

INVESTMENT VOTING AGREEMENT

INVESTMENT VOTING AGREEMENT, dated as of March 13, 2009 (this “Agreement”),
between Dov Charney, an individual (“Mr. Charney”), and Lion Capital (Guernsey)
II Limited, a Guernsey limited company (“Investor”).

WHEREAS, Investor is a party to that certain Investment Agreement, dated as of
March 13, 2009 (as it may be hereafter amended, supplemented or modified from
time to time, the “Investment Agreement”; capitalized terms used but not defined
herein have the respective meanings set forth in the Investment Agreement),
between American Apparel, Inc., a Delaware corporation (the “Company”), and
Investor, pursuant to which and subject to the terms and conditions of which,
among other things, Investor has the right to designate up to two persons for
nomination for election to the Board of Directors of the Company (the “Board”);

WHEREAS, Mr. Charney is a party to that certain Voting Agreement, dated as of
December 12, 2007 (as it may be hereafter amended, supplemented or modified from
time to time, the “Voting Agreement”), among the Company, Mr. Charney and the
other stockholders of the Company listed on the signature pages thereto,
pursuant to which and subject to the terms and conditions of which, among other
things, Mr. Charney has the right to designate up to four persons for nomination
for election to the Board; and

WHEREAS, in connection with the transactions contemplated by the Investment
Agreement, and pursuant to Sections 1.2(b)(1)(H) and 4.1(a) of the Investment
Agreement, Mr. Charney and Investor desire to enter into this Agreement.

NOW, THEREFORE, in consideration of the premises and of the mutual agreements
and covenants set forth herein, and intending to be legally bound hereby, the
parties hereto hereby agree as follows:

ARTICLE I

VOTING AGREEMENTS

Section 1.1 Mr. Charney’s Agreement to Vote for Investor Directors. For so long
as Investor has the right to designate any person or persons for nomination for
election to the Board pursuant to Section 4.1(a) of the Investment Agreement,
subject to applicable law and Section 1.3 hereof:

(a) Mr. Charney agrees to vote or execute consents, as applicable, with respect
to all of the shares of Common Stock that he at such time beneficially owns
(such term as used herein to be defined as set forth in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended), or cause to be voted or a consent
to be executed with respect to such shares of Common Stock he at such time
beneficially owns, for the election and re-election of each such nominated
Investor Director to the Board;



--------------------------------------------------------------------------------

(b) during the term of the Voting Agreement, if necessary to permit an Investor
Director nominated by Investor for election or re-election to the Board pursuant
to Section 4.1(a) of the Investment Agreement, Mr. Charney agrees to designate
each such Investor Director as an AAI Director (as defined in the Voting
Agreement) that is a Class A Director (as defined in the Voting Agreement), a
Class B Director (as defined in the Voting Agreement) or a Class C Director (as
defined in the Voting Agreement), the selection of such class to be at
Mr. Charney’s election, pursuant to Section 1.01(a) of the Voting Agreement;

(c) in the event that a vacancy is created at any time by the death, disability,
retirement, resignation or removal (with or without cause) of any such Investor
Director, Investor shall have the right to designate a replacement to fill such
vacancy, and Mr. Charney agrees to vote or execute consents, as applicable, with
respect to all of the shares of Common Stock that he at such time beneficially
owns, or cause to be voted or a consent to be executed with respect to such
shares of Common Stock he at such time beneficially owns, for election to the
Board of such individual designated by Investor;

(d) Mr. Charney agrees that he will not, as a stockholder, vote or execute any
consent with respect to the removal of an Investor Director, unless he is
directed to do so by Investor, and if he is so directed, he agrees to vote or
execute consents, as applicable, with respect to all of the shares of Common
Stock that he at such time beneficially owns, or cause to be voted or a consent
to be executed with respect to such shares of Common Stock he at such time
beneficially owns, for such removal and for the election of a replacement
Investor Director as provided in Section 1.1(c); and

(e) notwithstanding anything to the contrary set forth herein, Mr. Charney’s
obligations under this Section 1.1 shall terminate, and Mr. Charney shall not
have any voting or other obligations under this Agreement, in the event that
Mr. Charney beneficially owns less than 6,000,000 shares of Common Stock (which
number shall be deemed to be adjusted appropriately to take into account any
stock split, reverse stock split or similar transaction).

Section 1.2 Investor’s Agreement to Vote for Mr. Charney. For so long as
Investor has the right to designate any person for nomination for election to
the Board pursuant to Section 4.1(a) of the Investment Agreement, subject to
applicable law and Sections 1.1 and 1.3 hereof:

(a) at each time that Mr. Charney and, during the term of the Voting Agreement,
another AAI Director is nominated for re-election or election, as the case may
be, to the Board, Investor agrees to vote or execute consents, as applicable,
with respect to all of the shares of Common Stock that it at such time
beneficially owns (such beneficial ownership, when determined with respect to
Investor, to include any shares obtained upon exercise of the Warrant), or cause
to be voted or a consent to be executed with respect to such shares of Common
Stock Investor at such time beneficially owns, for such re-election or election,
as the case may be, of Mr. Charney and, during the term of the Voting Agreement,
such other AAI Director, as the case may be, to the Board;

(b) in the event that a vacancy is created at any time by the death, disability,
retirement, resignation or removal (with or without cause) of any AAI Director
during the term of the Voting Agreement, Mr. Charney shall have the right to
designate a replacement to

 

2



--------------------------------------------------------------------------------

fill such vacancy, and Investor agrees to vote or execute consents, as
applicable, with respect to all of the shares of Common Stock that Investor at
such time beneficially owns, or cause to be voted or a consent to be executed
with respect to such shares of Common Stock Investor at such time beneficially
owns, for election to the Board of such individual designated by Mr. Charney;

(c) Investor agrees that it will not, as a stockholder, vote or execute any
consent with respect to the removal of Mr. Charney or, during the term of the
Voting Agreement, another AAI Director, unless it is directed to do so by
Mr. Charney, and if Investor is so directed, Investor agrees to vote or execute
consents, as applicable, with respect to all of the shares of Common Stock that
Investor at such time beneficially owns, or cause to be voted or a consent to be
executed with respect to such shares of Common Stock Investor at such time
beneficially owns, for such removal and for the election of a replacement
individual as provided in Section 1.2(b); and

(d) notwithstanding anything to the contrary set forth herein, Investor’s
obligations under this Section 1.2 shall terminate, and Investor shall not have
any voting or other obligations under this Agreement, in the event that
(i) Mr. Charney beneficially owns less than 27,900,000 shares of Common Stock
(which number shall be deemed to be adjusted appropriately to take into account
any stock split, reverse stock split or similar transaction) or
(ii) (A) Mr. Charney is no longer employed on a full-time basis by the Company
or any subsidiary of the Company and (B) Mr. Charney is in material breach of
the non-competition and non-solicitation covenants contained in Section 5.27(a)
of the Amended and Restated Agreement and Plan of Reorganization, dated as of
November 7, 2007 (as it may be hereafter amended, supplemented or modified from
time to time, the “Merger Agreement”), by and among the Company (f/k/a Endeavor
Acquisition Corp.), American Apparel (USA) LLC (f/k/a AAI Acquisition LLC), a
California limited liability company, American Apparel Inc., a California
corporation, American Apparel, LLC, a California limited liability company, each
of the Canadian companies set forth on Schedule A to the Merger Agreement (the
“CI Companies”), Mr. Charney, each of the stockholders of the CI Companies (with
respect to certain provisions of the Merger Agreement) and Sam Lim (with respect
to certain provisions of the Merger Agreement), as extended by the letter
agreement, dated as of March 13, 2009 (as it may be hereafter amended,
supplemented or modified from time to time), by and among Mr. Charney, the
Company and Investor.

Section 1.3 Obligations as Director and/or Officer. Nothing in this Agreement
shall be deemed to limit or restrict any director or officer of the Company from
acting in his or her capacity as such director or officer or from exercising his
or her fiduciary duties and responsibilities, it being agreed that this
Agreement shall apply to each party solely in his, her or its capacity as a
securityholder of the Company and shall not apply to his, her or its actions,
judgments or decisions as a director or officer of the Company if he or she is
such a director or officer. Neither Investor nor Mr. Charney makes any
representation or warranty as to the fitness or competence of any nominee of the
other to serve on the Board by virtue of its or his execution of this Agreement
or by the act of voting for such nominee pursuant to this Agreement.

 

3



--------------------------------------------------------------------------------

Section 1.4 Term. This Agreement shall terminate automatically, and all
obligations of Mr. Charney and Investor pursuant to this Agreement shall
terminate immediately, and Investor shall cause the Investor Director or
Investor Directors, as the case may be, to resign promptly from the Board (and
Mr. Charney shall be entitled to take all action to remove the Investor
Directors from the Board), when Investor no longer has the right to designate
any person as an Investor Director for nomination for election to the Board
pursuant to Section 4.1(a) of the Investment Agreement. Without prejudice to the
foregoing, at any such time, the Investor Directors shall not vote or exercise
any other rights or powers of office during the period pending resignation. Any
vacancy created by such resignation may be filled by the Board or the
stockholders of the Company in accordance with the Company’s certificate of
incorporation and bylaws and applicable law.

ARTICLE II

MISCELLANEOUS

Section 2.1 No Assignment. This Agreement shall not be assignable by operation
of law (other than in connection with a merger, consolidation or similar
transaction) or otherwise (any attempted assignment in contravention hereof
being null and void); provided that in the event that Mr. Charney or Investor
desires to transfer all or any portion of his or its shares of Common Stock or
Warrants to any of his or its Affiliates (other than the Company), it shall be a
condition of the effectiveness of such transfer that, and such transfer shall
only be effective if, such transferee agrees in writing (with a copy thereof to
be furnished to the other party hereto) to be bound by the terms of this
Agreement. For the avoidance of doubt, except as expressly provided in this
Section 2.1 with respect to transfers to Affiliates, this Agreement shall not,
and does not purport to, impose any restrictions or obligations with respect to
the transfer by any person of any shares of Common Stock, Warrants or other
securities of the Company.

Section 2.2 Amendment; Waiver. No amendment or waiver of any provision of this
Agreement will be effective with respect to any party unless made in writing and
signed by an officer of a duly authorized representative of such party or, if
such party is an individual, such party. No failure or delay by any party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
No waiver of any party to this Agreement, as the case may be, will be effective
unless it is in a writing signed by a duly authorized officer of the waiving
party or, if such party is an individual, such waiving party that makes express
reference to the provision or provisions subject to such waiver. The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by law.

Section 2.3 Governing Law; Jurisdiction. This Agreement shall be governed by,
and construed in accordance with, the laws of the State of Delaware applicable
to contracts executed in and to be performed in that State. All actions and
proceedings arising out of or relating to this Agreement shall be heard and
determined exclusively in any state or federal court in Delaware. Each party
hereto hereby irrevocably waives, and agrees not to assert, by way of motion, as
a defense, counterclaim or otherwise, in any action or proceeding with respect
to this Agreement, any claim that it is not personally subject to the
jurisdiction of the above-named courts for any reason other than the failure to
serve process in accordance with this Agreement, that it or its property is
exempt or immune from jurisdiction of any such court or from any legal process
commenced in such courts (whether through service of notice, attachment

 

4



--------------------------------------------------------------------------------

prior to judgment, attachment in aid of execution of judgment, execution of
judgment or otherwise), and to the fullest extent permitted by applicable law,
that the suit, action or proceeding in any such court is brought in an
inconvenient forum, that the venue of such suit, action or proceeding is
improper, or that this Agreement, or the subject matter hereof or thereof, may
not be enforced in or by such courts and further irrevocably waives, to the
fullest extent permitted by applicable law, the benefit of any defense that
would hinder, fetter or delay the levy, execution or collection of any amount to
which the party is entitled pursuant to the final judgment of any court having
jurisdiction. Each party expressly acknowledges that the foregoing waiver is
intended to be irrevocable under the laws of the State of Delaware and of the
United States of America.

Section 2.4 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

Section 2.5 Specific Performance. The parties hereby acknowledge and agree that
each party would not have an adequate remedy at law for money damages, and
irreparable damage would occur, in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that any party shall be entitled to
an injunction or injunctions to prevent breaches of this Agreement by the other
party and to enforce specifically the terms and provisions of this Agreement
against the other party, this being in addition to any other remedy to which
either such party is entitled at law or in equity, and each party waives (a) the
defense in any action for an injunction or other equitable relief that a remedy
at law would be adequate and (b) agrees that any such action for injunctive
relief or specific performance may be brought in (and hereby irrevocably submits
to the jurisdiction of) any federal or state court in the State of Delaware.

Section 2.6 Severability. If any provision of this Agreement or the application
thereof to any person (including the officers and directors of the parties
hereto) or circumstance is determined by a court of competent jurisdiction to be
invalid, void or unenforceable, the remaining provisions hereof, or the
application of such provision to persons or circumstances other than those as to
which it has been held invalid or unenforceable, will remain in full force and
effect and shall in no way be affected, impaired or invalidated thereby, so long
as the economic or legal substance of the transactions contemplated hereby is
not affected in any manner materially adverse to any party. Upon such
determination, the parties shall negotiate in good faith in an effort to agree
upon a suitable and equitable substitute provision to effect the original intent
of the parties.

Section 2.7 No Third Party Beneficiaries. Nothing contained in this Agreement,
expressed or implied, is intended to confer upon any person other than the
parties hereto, any benefit, right or remedies.

Section 2.8 Counterparts and Facsimile. For the convenience of the parties
hereto, this Agreement may be executed in any number of separate counterparts,
each such counterpart being deemed to be an original instrument, and all such
counterparts will together constitute the same agreement. Executed signature
pages to this Agreement may be delivered by facsimile or other electronic means
and such electronic signature pages will be deemed as sufficient as if physical
signature pages had been delivered.

[signature pages follow]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
parties hereto as of the date first herein above written.

 

/s/    Dov Charney

DOV CHARNEY

[Signature Page to Voting Agreement]



--------------------------------------------------------------------------------

LION CAPITAL (GUERNSEY) II LIMITED By:  

/s/    Rob Jones

Name:   Rob Jones Title:   Director

[Signature Page to Voting Agreement]